Citation Nr: 0935301	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.	Entitlement to an effective date earlier than August 24, 
2004, for the award of service connection for post-traumatic 
headache disorder, to include on the basis of clear and 
unmistakable error (CUE).

2.	Entitlement to an effective date earlier than August 24, 
2004, for the award of service connection for deviated nasal 
septum, to include on the basis of clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1955.

These  matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision in which 
the RO granted service connection for post-traumatic headache 
disorder and for deviated nasal septum, , each effective 
August 24, 2004. In October 2005, the  Veteran filed a notice 
of disagreement (NOD) with the assigned effective date.  The  
RO issued a statement of the case (SOC) in January 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2007.  

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  

In August 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.	In a June 1955  rating decision, the RO granted service 
connection only for multiple scars of the forehead and a 
fracture of the skull as residuals of head injury, and denied 
service connection for deformity of the nose.  Although 
notified of these determinations in a letter dated later in 
June 1955, the Veteran did not initiate an appeal..  

3.	The Veteran has not identified any error of fact or in the 
application of the law that would compel the conclusion that 
the result of the June 1955 RO rating decision would have 
been manifestly different but for the error.  

4.	On August 24, 2004, the RO received the Veteran's claim 
for, inter alia,  service connection for constant headaches 
and "nose problems."; ultimately, the RO reopened the prior 
claims, and granted service connection for post-traumatic 
headache disorder and for deviated nasal septum, each 
effective August 24, 2004.

5.	Prior to August 24, 2004, there was no pending claim for 
service connection for post-traumatic headache disorder or 
deviated nasal septum pursuant to which service connection 
for either disability could have been granted..


CONCLUSIONS OF LAW

1.	The RO's June 1955 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
3.105, 20.302(a), 20.1103 (2008).

2.	The claim for an effective date earlier than August 24, 
2004, for the award of service connection for post-traumatic 
headache disorder,  to include on the basis of CUE, is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2008).

3.	The claim for an effective date earlier than August 24, 
2004, for the award of service connection for deviated nasal 
septum, to include on the basis of CUE, is without legal 
merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In this appeal, a May 2009 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the claim was not subsequently readjudicated by the 
RO, the Board finds that no prejudice has resulted to the 
Veteran's claim.  With the exception of the Veteran's 
testimony at his hearing on appeal, the Veteran did not 
submit any additional evidence in response to the May 2009 
letter.

As noted, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date, and he has done so.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the Veteran.  As will be explained 
below, the claim lacks legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
the claim on appeal.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  

Moreover, to the extent that the Veteran argues that there 
was CUE in prior RO decisions, given the parameters of the 
law surrounding CUE claims (as explained in more detail 
below), the duties to notify and assist imposed by the VCAA 
are not applicable to such claims.  See Parker v. Principi, 
15 Vet. App. 407 (2002).



II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date for a grant 
of benefits on the basis of the receipt of new and material 
evidence received after final disallowance, or in the case of 
reopened claims, is the date of receipt of the new claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly 
authorized representative, or a person acting as next friend 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  Id.  

The basic facts in this case are not in dispute.  In a June 
1955 rating decision on the Veteran's claims for residuals of 
head injury and for deformity of the nose, the RO granted 
service connection only for multiple scars of the forehead 
and for a fracture of the skull, and denied service 
connection for deformity of the nose.  Although notified of 
the these determinations in a letter issued later in June 
1955, the Veteran did not appeal any aspect of the rating 
decision.  

The next communications from the Veteran were requests for 
transfer of his file to the San Francesco RO and for direct 
deposit of his compensation, neither having to do with any 
additional compensation benefits.  

On August 24, 2004, the RO received the Veteran's claim for, 
inter alia, service connection for constant headaches and 
"nose problems."   Following the receipt of the Veteran's 
claim for benefits in August 2004, the Veteran underwent a 
compensation examination, dated in March 2005, which included 
medical opinions that his headaches and nose injury residuals 
were the result of an incident that occurred during service.  
On the basis of this evidence, in a July 2005 decision, the 
RO reopened the prior claims and granted service connection 
for post-traumatic headache disorder and for deviated nasal 
septum, each effective August 24, 2004.

While the appellant asserts his entitlement an earlier 
effective for the award of service connection for each of the 
above-identified disabilities, considering the record in 
light of governing legal authority, the Board finds that no 
earlier effective date is assignable.

As indicated above, because the Veteran did not appeal the 
June 1955 rating decision, the original claims for residuals 
of head injury and for deformity of the nose were finally 
resolved by the June 1955 rating decision.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.  Given the 
finality of the RO's February 1990 disallowance, an effective 
date prior to that date is legally precluded.

The Board notes, however, that the finality of the June 1955 
rating decision could be vitiated by a finding of CUE in that 
decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 
1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates).  In this regard, the 
Veteran essentially contends that service connection should 
not have been denied for nasal deformity and that, as he 
complained of headaches at the time of the examination in 
June 1955, he should have been rated for this disability; 
therefore, the awards of  service connection should be 
effective as of the original claim.  However, the facts and 
the governing legal authority simply do not support such a 
result.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test.  The three prongs 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than simple disagreement on how the facts were weighed 
or evaluated), or the statutory/regulatory provisions extant 
at that time were not correctly applied; (2) the error must 
be "undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.  There is a 
presumption of validity to otherwise final decisions, and 
where such decisions are collaterally attacked, as in a CUE 
claim, the presumption is even stronger.  Fugo at 44, citing 
Martin v. Gray, 142 U.S. 236, 12 S. Ct. 186, 35 L. Ed. 997 
(1891); Henderson v. Kibbe, 431 U.S. 145, 97 S. Ct. 1730, 52 
L. Ed.2d 203 (1977); Sullivan v. Blackburn, 804 F.2d 885 (5th 
Cir.1986).  

In this case, the Veteran's assertions essentially amount to 
no more than a dispute over how the evidence was evaluated, 
or the weight of probative value attached to the evidence.  
Neither the Veteran nor his representative has actually 
alleged that the correct facts, as they were known at the 
time, were not before the adjudicator, but that the 
adjudicator did not give adequate weight to specific 
evidence.  Simply to allege CUE on the basis that previous 
adjudications improperly weighed and evaluated the evidence, 
failed to apply the benefit-of- the-doubt doctrine, or failed 
to give reasons and bases, can never rise to the stringent 
definition of CUE.  "Broad-brush" allegations of "failure to 
follow the regulations" or "failure to give due process" are 
also insufficient.  See Fugo, 6 Vet. App. at 44.

The Board also points out that even an allegation that the RO 
did not consider a certain piece of evidence, by itself, is 
insufficient to properly plead CUE.  In Gonzales v. West, 218 
F. 3d. 1378, 1381 (Fed. Cir. 2000), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that 38 C.F.R. § 3.303(a) does not require that a rating 
decision discuss each piece of evidence, only that it 
consider all of the evidence.  Similarly, allegations that 
the VA failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE.  See Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) ("an incomplete record, factually correct 
in all other respects, is not clearly and mistakably 
erroneous").  

As, in this appeal, the Veteran's assertions primarily relate 
to disagreement with the weighing of the evidence in June 
1955, which does not, by definition, constitute CUE.  In 
short, the Veteran has not identified any error of fact or in 
the application of the law that would compel the conclusion 
that the result of the June 1955 RO rating decision would 
have been manifestly different but for the error.  

Absent a finding of CUE in the prior decision-which,  as 
indicated has not been validly raised or shown here-the 
prior claims were finally resolved; hence, any alleged errors 
committed by the RO in the June 1955 rating decision cannot 
be the basis for the assignment of an earlier effective date.  

In this case, the record also presents no other basis for 
assignment of any earlier effective date.  The record does 
not reflect any document that can be construed as a claim for 
service connection for deviated nasal septum or post-
traumatic headache disorder associated with the claims file 
after to the June 1955 rating decision but  prior to August 
24, 2004 reopened claim.  Indeed, the Veteran does not 
contend that he filed a claim for either disorder during that 
period.  

Under the circumstance, the Board must conclude, as indicated 
above, that there was no pending claim for compensation for 
either disorder prior to August 24, 2004.  The  effective 
date for a grant of benefits based on new and material 
evidence received after final disallowance-a reopened 
claim-is the date of receipt of the new claim, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).  Thus, 
notwithstanding the Veteran's assertions to the contrary, the 
governing legal authority makes clear that, on facts, the 
effective date can be no earlier than that assigned.  The 
legal authority governing effective dates is clear and 
specific, and the Board is bound by such authority.  

On these facts, the earliest possible effective date for the 
awards service connection for post-traumatic headache 
disorder and for deviated nasal septum is the date of the 
August 24, 2004 claim (the effective date assigned by the RO 
in July 2005).  As there is no legal basis for assignment of 
any earlier effective date, the claims for an earlier 
effective date for the awards of service connection in this 
appeal  must be denied as without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than August 24, 2004, for the award 
of service connection for post-traumatic headache disorder, 
to include on the basis of CUE, is denied.

An effective date earlier than August 24, 2004, for the award 
of service connection for deviated nasal septum, to include 
on the basis of CUE, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


